 1

 2

 3

 4                                      UNITED STATES DISTRICT COURT

 5                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    ROBERTO OCHOA FIERROS,                             No. 1:19-cv-01515-LJO-SKO
 8                         Plaintiff,
 9             v.                                        ORDER GRANTING THE PARTIES’
                                                         STIPULATED REQUEST
10    KEVIN K. MCALEENAN, et al.,
                                                         ORDER CONTINUING SCHEDULING
11                         Defendants.                   CONFERENCE
12                                                       (Doc. 8)
13

14
              On December 19, 2019, the parties filed a stipulation requesting to extend Defendants’
15
     deadline to respond to the complaint by 45 days and continue the February 4, 2020 scheduling
16
     conference to a later date. (Doc. 8.) Upon review of the parties’ stipulation, for good cause shown,
17
     the Court GRANTS the parties request.
18

19            Accordingly, IT IS ORDERED:

20            1.      Defendants shall respond to the complaint by no later than February 5, 2020.
21            2.      The initial scheduling conference is CONTINUED to March 12, 2020 at 9:30 a.m.
22
     By no later than March 5, 2020, the parties shall file a joint scheduling report.
23

24
     IT IS SO ORDERED.
25

26   Dated:        December 23, 2019                                /s/   Sheila K. Oberto           .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
